Exhibit 10.30

 

LOGO [g92126g81b03.jpg]

2007 ASSOCIATE STOCK PURCHASE PLAN

(As Amended and Restated effective January 4, 2010)

 

1) Purpose. The purpose of this J. Crew 2007 Associate Stock Purchase Plan (the
“Plan”) is to provide associates of the Company and its Designated Subsidiaries
with an opportunity to purchase Common Stock of the Company through accumulated
payroll deductions. It is the intention of the Company to have the Plan qualify
as an “employee stock purchase plan” under Section 423 of the Internal Revenue
Code of 1986, as amended (the “Code”). Accordingly, the provisions of the Plan
shall be construed in a manner consistent with the requirements of Section 423
of the Code.

 

2) Definitions.

 

  a) “Affiliate” shall mean any parent corporation or subsidiary corporation,
whether now or hereafter existing, as those terms are defined in Section 424 of
the Code.

 

  b) “Board” shall mean the board of directors of J. Crew Group, Inc.

 

  c) “Committee” shall mean the Compensation Committee of the Board, or the
Board or such other persons as the Board or the Committee may appoint from time
to time.

 

  d) “Common Stock” shall mean the common stock of J. Crew Group, Inc.

 

  e) “Company” shall mean J. Crew Group, Inc., a Delaware corporation, and any
Designated Subsidiary(ies) of J. Crew Group, Inc.

 

  f) “Compensation” shall mean regular compensation including salary, wages,
overtime, shift differentials and commissions, but excluding (i) bonus payments,
(ii) relocation, expense, tuition or other reimbursements and (iii) income
realized as a result of participation in any stock option, stock purchase, or
similar plan of the Company.

 

  g) “Custodian” shall mean the custodian(s) appointed by the Committee pursuant
to Section 3 hereof.

 

  h) “Designated Subsidiary” shall mean any Subsidiary that the Board may
designate from time to time in its sole discretion as being eligible to have its
employees participate in the Plan.

 

  i) “Exercise Date” shall mean the last day of each Offering Period.

 

1



--------------------------------------------------------------------------------

  j) “Fair Market Value” shall mean, as of a specified day, (i) the average of
the high and low sales prices on such day of a share of Common Stock as reported
on the principal securities exchange on which shares of Common Stock are then
listed or admitted to trading or (ii) if not so reported, the average of the
closing bid and ask prices on such day as reported on the National Association
of Securities Dealers Automated Quotation System or (iii) if not so reported, as
furnished by any member of the National Association of Securities Dealers, Inc.
selected by the Committee. The Fair Market Value of a share of Common Stock as
of any such date on which the applicable exchange or inter-dealer quotation
system through which trading in the Common Stock regularly occurs is closed
shall be the Fair Market Value determined pursuant to the preceding sentence as
of the immediately preceding date on which the Common Stock is traded, a bid and
ask price is reported or a trading price is reported by any member of NASD
selected by the Committee. In the event that the price of a share of Common
Stock shall not be so reported or furnished, the Fair Market Value shall be
determined by the Committee in good faith to reflect the fair market value of a
share of Common Stock.

 

  k) “Grant Date” shall mean the first day of each Offering Period.

 

  l) “Law” shall mean all provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933 (as amended), the Securities
Exchange Act of 1934 (as amended) and the Code, in each case together with the
rules and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the Common Stock may then be listed.

 

  m) “Offering Period” shall mean a six-month period commencing on or about
February 1 and August 1 of each year (or at such other period as the Committee
may determine in its discretion), provided that the Committee shall have the
power to change the timing and duration of any Offering Period, and/or the
frequency of Offering Periods, with respect to future offerings without
stockholder approval if such change is announced at least five (5) days prior to
the Grant Date of any Offering Period to be affected thereby.

 

  n) “Participant” shall mean an individual who becomes a participant in the
Plan pursuant to Section 5 hereof.

 

  o) “Purchase Price” shall mean an amount equal to eighty-five percent (85%) of
the Fair Market Value of a share of Common Stock on either the Grant Date or the
Exercise Date, whichever is less.

 

  p) “Subsidiary” shall mean a corporation, domestic or foreign, of which the
Company or a Subsidiary owns stock possessing at least fifty percent (50%) of
the combined voting power of all classes of stock, whether or not such
corporation now exists or is hereafter organized or acquired by the Company or a
Subsidiary.

 

3) Administration.

 

  a)

The Committee acting in its absolute discretion shall have the power to
interpret this Plan and to take, or authorize one or more of its members or one
or more of the Company’s executive officers to take, such actions in the
administration and operation of this Plan as

 

2



--------------------------------------------------------------------------------

 

are expressly called for in the Plan or as the Committee deems equitable under
the circumstances, which actions shall to the fullest extent permitted by law be
final and binding on all parties.

 

  b) The Committee may from time to time appoint one or more Custodians for the
Plan to (i) hold all shares of Common Stock purchased under the Plan,
(ii) maintain a separate account in the name of each Participant (such
Participant’s “Participant Account”), to which payroll deductions made for such
Participant pursuant to Section 6 hereof and Common Stock purchased on such
Participant’s behalf pursuant to Section 8 hereof shall be credited,
(iii) provide Participants, at least annually, with statements of their
respective Participant Accounts and (iv) perform such other functions as the
Committee shall specify.

 

  c) No member of the Committee shall be liable for any action, omission or
determination relating to the Plan, and the Company shall indemnify and hold
harmless each member of the Committee, and each other director or employee of
the Company to whom any duty or power relating to the administration or
interpretation of the Plan has been delegated, against any cost, expense
(including reasonable attorneys’ fees) or liability arising out of any action,
omission or determination relating to the Plan, unless, in either case, such
action, omission or determination was taken or made by such Committee member,
director or employee in bad faith and without reasonable belief that it was in
the best interests of the Company.

 

4) Eligibility.

 

  a) Individuals eligible to participate in the Plan (“Eligible Associates”)
shall include all individuals who, as of a given Grant Date, are employees of
the Company for tax purposes, excluding:

 

  i) employees who have been employed with the Company for less than one
(1) year prior to such Grant Date;

 

  ii) employees whose customary employment with the Company is twenty (20) hours
or less per week;

 

  iii) employees whose customary employment with the Company is for not more
than five (5) months in any calendar year; and

 

  iv) employees who (A) constitute “highly compensated employees” within the
meaning of Section 414(q) of the Code and (B)(1) receive an annual salary that
is equal to or greater than $300,000 or (2) are subject to the disclosure
requirements of Section 16(a) of the Securities Exchange Act of 1934 (as
amended) with respect to his or her relationship with, and/or ownership interest
in the equity securities of, the Company.

 

  b)

If any individual who the Company deems to be ineligible to participate in the
Plan because such individual is classified by the Company as an independent
contractor with respect to the Company shall, prior to a given Grant Date, be
reclassified by the

 

3



--------------------------------------------------------------------------------

 

Company as an employee of the Company for tax purposes, then as of such Grant
Date such individual shall be eligible to participate in the Plan subject to
Section 4(a) hereof.

 

  c) For purposes of Section 4(a), the employment relationship between the
Company and an employee shall be treated as continuing intact while the employee
is on sick leave or other leave of absence approved by the Company if either
(i) the period of such leave does not exceed three months or (ii) the employee’s
right to reemployment is guaranteed either by statute or by contract. If an
employee’s leave of absence exceeds three months in duration and he or she has
no right to reemployment that is guaranteed either by statute or by contract,
the employment relationship between the Company and such individual shall be
deemed to be terminated for purposes of Section 4(a) (and thus the individual
shall be ineligible to participate in the Plan) as of the first day following
the expiration of such three-month period.

 

  d) If any individual whose employment is deemed to have terminated in
accordance with Section 4(c) hereof is subsequently rehired as an employee of
the Company, then upon commencing his or her new period of employment with the
Company such individual shall be eligible to participate in the Plan in
accordance with Section 4(a) hereof; provided that for the purpose of
determining the length of such individual’s employment under Section 4(a)(i), if
such individual commences his or her new period of employment with the Company
(i) within twelve (12) months of the date his or her employment was deemed to
have been terminated, such individual shall receive credit for the period
immediately prior to such deemed termination during which he or she was
continuously employed by the Company or (ii) at any time following the twelve
(12) month anniversary of the date his or her employment was deemed to have been
terminated, the one-year period described in Section 4(a)(i) shall be deemed to
begin on the date such individual commences his or her new period of employment
with the Company.

 

5) Participation.

 

  a) An Eligible Associate may become a Participant by completing and submitting
a subscription agreement in such form and manner as the Committee may prescribe
(a “Subscription Agreement”) authorizing the Company to make payroll deductions
as provided herein.

 

  b) Each Subscription Agreement completed and submitted by a Participant
pursuant to Section 5(a), 6(d) or 12(b) hereof shall remain in effect for
successive Offering Periods, and payroll deductions authorized thereby shall
continue to be made, until either the Participant duly completes and submits a
new Subscription Agreement or the Participant’s participation is terminated as
provided in Section 10, 11 or 13 hereof.

 

6) Payroll Deductions.

 

  a) In his or her Subscription Agreement, each Participant shall elect to have
payroll deductions made (subject to Section 6(b) hereof) on each pay day during
the Offering Period in an amount, designated in whole percentages, not exceeding
fifteen percent (15%) of the Compensation which he or she receives on each such
pay day.

 

4



--------------------------------------------------------------------------------

  b) Payroll deductions for each Participant shall commence on the first payroll
following the applicable Grant Date and shall be made as specified by the
Participant in his or her Subscription Agreement then in effect, provided that
the amount deducted from any Participant’s Compensation in any calendar year
shall not exceed the amount equal to eighty five percent (85%) of the maximum
dollar value of Common Stock which the Participant is permitted to purchase in
such calendar year under Section 423 of the Code, and provided further that the
Company may reduce a Participant’s payroll deductions to zero percent (0%) at
any time during an Offering Period in order to prevent the amount deducted from
the Participant’s Compensation from exceeding (i) the maximum amount that may be
deducted pursuant to this Section 6(b) or (ii) the amount that may be used to
purchase stock on the Participant’s behalf on the Exercise Date of such Offering
Period pursuant to Section 7(b) hereof and Section 423 of the Code. Unless
earlier terminated pursuant to Section 10, 11 or 13 hereof, payroll deductions
shall recommence at the rate provided in such Participant’s Subscription
Agreement then in effect at the beginning of the first Offering Period with
respect to which the Company determines that a decrease in payroll deductions
pursuant to this Section 6(b) is no longer required.

 

  c) All payroll deductions made for a Participant under the Plan shall be
credited to his or her Participant Account. No interest shall accrue on the
amounts credited to a Participant’s Participant Account under the Plan. A
Participant may not make or arrange to be made any additional payments into his
or her Participant Account.

 

  d) A Participant may elect to decrease the rate of his or her payroll
deductions during the Offering Period by completing and submitting a new
Subscription Agreement authorizing a change in payroll deduction rate. The
Committee shall have the power to limit the number of payroll deduction rate
changes during any Offering Period. Any change in payroll deduction rate
requested by a Participant shall take effect as of the first payroll period
commencing at least five (5) business days after the Company’s receipt of the
Participant’s new Subscription Agreement (unless the Company in its discretion
elects to process a particular request more quickly) and shall remain in effect
in accordance with Section 5(b) hereof.

 

7) Grant of Options.

 

  a) Subject to Section 7(b), and subject to adjustment pursuant to Section 16,
on the Grant Date of each Offering Period, each Participant shall be granted an
option to purchase at the applicable Purchase Price on the Exercise Date of such
Offering Period the number of shares of Common Stock determined by dividing
(i) the amount credited to such Participant’s Participant Account pursuant to
Section 6 hereof as of the Exercise Date by (ii) the applicable Purchase Price
for such option.

 

  b)

Notwithstanding the foregoing, the maximum number of shares of Common Stock that
may be purchased pursuant to any option shall be the lowest of (i) five thousand
(5,000) shares, (ii) the number determined by dividing (x) the amount equal to
the maximum dollar value of Common Stock which a Participant is permitted to
purchase under the Plan pursuant to Section 423 of the Code in the calendar year
in which the Exercise Date for such option will occur less the total Fair Market
Value of all shares purchased by the

 

5



--------------------------------------------------------------------------------

 

Participant under the Plan (measured as of the Grant Date on which the option to
purchase such shares was granted) during such calendar year by (y) the Fair
Market Value of a share of the Common Stock underlying such option as of the
Grant Date on which the option is granted, and (iii) the number permitted under
Section 7(c) hereof and Section 423 of the Code.

 

  c) Notwithstanding any other provision of the Plan to the contrary, no
individual shall be granted any option under the Plan to the extent that,
immediately after the grant,

 

  i) such individual (or any other person whose stock would be attributed to
such individual pursuant to Section 424(d) of the Code) would own capital stock
of the Company or an Affiliate, or hold outstanding options to purchase such
stock, possessing five percent (5%) or more of the total combined voting power
or value of all classes of the capital stock of the Company or of any Affiliate
or

 

  ii) such individual’s rights to purchase stock under the Plan and any other
plans of the Company or its Affiliates which constitute “employee stock purchase
plans” within the meaning of Section 423 of the Code would accrue at a rate
which exceeds twenty-five thousand dollars ($25,000) worth of stock (or, if
Section 423(b)(8) of the Code is hereafter amended, such other maximum dollar
value of Common Stock as may be specified therein), determined at the Fair
Market Value of the shares on the date the option to purchase such shares is
granted, for each calendar year in which such option is outstanding at any time.

 

8) Exercise of Option.

 

  a) Unless a Participant’s participation in the Plan is terminated as provided
in Section 10, 11 or 13 hereof, his or her option shall be automatically
exercised on the Exercise Date of the Offering Period in which such option was
granted. Upon exercise, the monies accumulated in the Participant’s Participant
Account as of the Exercise Date shall be applied to purchase for Participant at
the applicable Purchase Price the maximum number of whole shares subject to such
option (as determined pursuant to Section 7 hereof). No fractional shares of
Common Stock shall be purchased under the Plan. Shares purchased on a
Participant’s behalf pursuant to this Section 8(a) shall be registered either in
the name of the Participant or in the name of the Participant and his or her
spouse, as specified by the Participant in his or her Subscription Agreement
then in effect.

 

  b)

As soon as practicable following the Exercise Date on which a Participant’s
option is exercised, the shares of Common Stock purchased on such Participant’s
behalf pursuant to such exercise shall be credited to his or her Participant
Account. Any payroll deductions remaining in a Participant’s Participant Account
following the Exercise Date which were insufficient to purchase a whole share of
Common Stock shall be held in the Participant Account and, unless the
Participant’s participation in the Plan is terminated as provided in Section 10,
11 or 13 hereof, shall be applied to purchase shares of Common Stock on the
Participant’s behalf on the following Exercise Date, provided that the

 

6



--------------------------------------------------------------------------------

 

Committee may determine to distribute to a Participant any payroll deductions
remaining in the Participant’s Participant Account following any Exercise Date
which were not used to purchase shares on such Exercise Date.

 

  c) During a Participant’s lifetime, any options granted to a Participant under
the Plan shall be exercisable only by such Participant.

 

  d) At the time the option is exercised, or at the time some or all of the
Common Stock purchased under the Plan is disposed of, the Participant must make
adequate provision for the Company’s federal, state or other tax withholding
obligations, if any, which arise upon such exercise or disposition. At any time,
the Company may, but shall not be obligated to, withhold from the Participant’s
Compensation the amount necessary to satisfy any applicable withholding
obligations, including any withholding required to make available to the Company
any tax deductions or benefits attributable to sale or early disposition of
Common Stock by the Participant.

 

9) Rights as a Stockholder.

 

  a) Prior to the Exercise Date on which shares of Common Stock are purchased on
behalf of a Participant under the Plan, such Participant shall not have any
rights as a stockholder of the Company with respect to such shares.

 

  b) From and after the Exercise Date on which shares of Common Stock are
purchased on behalf of a Participant under the Plan, such Participant (or, in
the case of the Participant’s death, the person(s) entitled thereto under
Section 12) shall have all of the rights and privileges of a stockholder of the
Company with respect to such shares, provided that shares held in a
Participant’s Participant Account must remain in the Participant Account until
such time as the Participant (or, in the case of the Participant’s death, the
person(s) entitled to do so under Section 12) directs the sale of such shares in
accordance with this Section 9(b). Subject to the Company’s policies then in
effect (including without limitation its policies regarding insider trading and
trading windows then in effect) and subject to applicable Law, a Participant
(or, in the case of the Participant’s death, the person(s) entitled thereto
under Section 12) shall be entitled at any time, upon the payment of a customary
brokerage fee, to direct the Custodian to sell all or any portion of the shares
then held in such Participant Account. Shares held in a Participant’s
Participant Account shall be sold in the order in which they were purchased on
such Participant’s behalf under the Plan.

 

10) Withdrawal.

 

  a) During any Offering Period, a Participant may withdraw all, but not less
than all, of the monies credited to his or her Participant Account under the
Plan by giving written notice to the Company, in such form and manner as the
Committee may prescribe, prior to the Exercise Date of such Offering Period.

 

  b)

As soon as reasonably practicable after the Company receives notice of a
Participant’s withdrawal from any Offering Period, (i) the Company shall cause
to be distributed to such Participant any monies credited to his or her
Participant Account, (ii) such Participant’s option for the Offering Period
during which such Participant withdraws shall be automatically terminated and
(iii) no further payroll deductions for such

 

7



--------------------------------------------------------------------------------

 

Participant shall be made under the Plan for the remainder of such Offering
Period. Any shares of Common Stock held in the Participant’s Participant Account
as of the date of his or her withdrawal shall remain in the Participant Account
in accordance with Section 9(b).

 

  c) If a Participant withdraws from an Offering Period, payroll deductions
shall not resume at the beginning of the succeeding Offering Period unless the
Participant completes and submits a new Subscription Agreement.

 

  d) A Participant’s withdrawal from an Offering Period shall not in any way
affect his or her eligibility to participate in the Plan during any Offering
Periods that commence after the expiration of the Offering Period from which the
Participant withdraws or in any similar plan that the Company may hereafter
adopt.

 

11) Termination of Employment. Upon termination of a Participant’s employment
for any reason, such Participant shall be deemed to have elected to withdraw
from the Plan and the provisions of Section 10(b) hereof shall apply. In the
case of termination due to a Participant’s death, the distribution described in
Section 10(b)(i) shall be made to the person(s) entitled thereto under
Section 12.

 

12) Designation of Beneficiary.

 

  a) In his or her Subscription Agreement, a Participant may designate a
beneficiary or beneficiaries who, in the event of such Participant’s death,
shall be entitled to (i) receive any monies credited to the Participant’s
Participant Account and not yet applied to purchase shares of Common Stock under
the Plan as of the date of the Participant’s death and/or (ii) have transferred
into his or her name the Participant’s Participant Account and any shares of
Common Stock held therein as of the date of the Participant’s death, which
shares shall remain in the Participant Account in accordance with Section 9(b).

 

  b) A Participant may change his or her designated beneficiary(ies) at any time
by completing and submitting a new Subscription Agreement indicating such
change.

 

  c) If a Participant is married and any designated beneficiary is not the
Participant’s spouse, the consent of the Participant’s spouse shall be required
for such designation to be effective.

 

  d) In the event of the death of a Participant who has not validly designated a
beneficiary under the Plan, or whose designated beneficiary predeceases the
Participant, the rights and entitlements described in Section 12(a) shall pass
to the executor or administrator of the Participant’s estate, or if to the
knowledge of the Company no such executor or administrator has been appointed,
to the Participant’s spouse or to any one or more dependents or relatives of the
Participant as determined by the Company in its discretion, or if no spouse,
dependent or relative is known to the Company, then to such other person as the
Company may designate.

 

8



--------------------------------------------------------------------------------

13) Transferability. Neither payroll deductions credited to a Participant’s
Participant Account nor any rights with regard to the exercise of an option or
to receive shares under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, under the laws of descent
and distribution, or as provided in Section 12 hereof) by the Participant. Any
attempt to make any such assignment, transfer, pledge or other disposition shall
be without effect, except that the Company in its discretion may treat such act
as an election to withdraw from the Plan, in which case the provisions of
Section 10(b) hereof shall apply.

 

14) Use of Funds. Each Participant shall be a general unsecured creditor of the
Company with respect to any amounts deducted from such Participant’s
Compensation under the Plan during the period prior to the Exercise Date on
which such amounts are applied to the purchase of Common Stock for the
Participant. The Company shall not be obligated to segregate from other assets
of the Company any funds accumulated through payroll deductions made for
Participants under the Plan, and may use such funds for any corporate purpose.

 

15) Common Stock Reserved for the Plan.

 

  a) Subject to adjustment pursuant to Section 16 hereof, the maximum number of
shares of the Common Stock that shall be available for purchase under the Plan
shall be five hundred thousand (500,000) shares.

 

  b) If the number of shares to be purchased pursuant to outstanding options on
any Exercise Date exceeds the number of shares then available to be purchased
under the Plan, the Committee shall (i) allocate the shares available to be
purchased under the Plan among Participants in as uniform and equitable a manner
as the Committee in its discretion shall determine to be practicable and
(ii) return to Participants any monies remaining in such Participants’
respective Participant Accounts after such Exercise Date.

 

16) Adjustments Upon Changes in Capitalization, Dissolution, Liquidation, Merger
or Asset Sale.

 

  a) Changes in Capitalization. Subject to any action required by law to be
taken by the stockholders of J. Crew Group, Inc., in the event of any increase
or decrease in the number of shares of Common Stock effected without receipt of
consideration by J. Crew Group, Inc. (including, without limitation, changes
resulting from a stock split, reverse stock split, stock dividend, combination
or reclassification of the Common Stock) the maximum number or class(es) of
shares that may be purchased under the Plan and under any options outstanding
under the Plan shall be proportionately adjusted; provided, however, that
conversion of any convertible securities of J. Crew Group, Inc. shall not be
deemed to have been “effected without receipt of consideration.” Such adjustment
shall be made by the Committee, whose determination in that respect shall be
final, binding and conclusive.

 

  b)

Merger, Asset Sale, Dissolution or Liquidation. In the event of a proposed sale
of all or substantially all of the assets of J. Crew Group, Inc., or the
proposed merger of J. Crew

 

9



--------------------------------------------------------------------------------

 

Group, Inc. with or into another corporation, arrangements shall be made for
each outstanding option to be assumed or an equivalent option substituted by the
successor corporation or an Affiliate of the successor corporation. In the event
that such a successor corporation refuses to assume or substitute for the
options, or in the event of the proposed dissolution or liquidation of J. Crew
Group, Inc., in each case unless provided otherwise by the Committee, the
Offering Period then in progress shall be shortened by setting a new Exercise
Date (the “New Exercise Date”), which shall be before the date of the proposed
merger, asset sale, dissolution or liquidation. The Committee shall notify each
Participant in writing, at least ten (10) business days prior to the New
Exercise Date, that the Exercise Date for the Participant’s option has been
changed to the New Exercise Date and that the Participant’s option shall be
exercised automatically on the New Exercise Date unless prior to such date the
Participant has withdrawn from the Offering Period pursuant to Section 10, 11 or
13 hereof.

 

17) Amendment or Termination.

 

  a) The Committee may at any time and for any reason terminate or amend the
Plan in any manner permitted by applicable Law, provided that, except as
otherwise provided herein, no amendment shall make any change to any outstanding
option that adversely affects the rights of any Participant. To the extent
required by applicable Law, J. Crew Group, Inc. shall obtain stockholder
approval of changes to the Plan in such a manner and to such a degree as so
required.

 

  b) In the event the Plan is terminated by the Committee, payroll deductions
accumulated in a Participant’s Participant Account and not yet applied to
purchase shares of Common Stock as of the date of termination shall be paid to
such Participant. Any shares of Common Stock held in the Participant’s
Participant Account as of the date of such termination shall remain in the
Participant Account in accordance with Section 9(b).

 

  c) Without stockholder consent and without regard to whether any Participant’s
rights may be considered to have been “adversely affected,” the Committee shall
be entitled to terminate the Plan at any time, change the Offering Periods,
limit the frequency and/or number of changes to payroll deductions that
Participants may make during an Offering Period, establish the exchange ratio
applicable to amounts deducted from the payroll in a currency other than U.S.
dollars (if applicable), permit payroll deductions in excess of the amount
designated by a Participant in order to adjust for delays or mistakes in the
Company’s processing of properly completed payroll deduction elections,
establish reasonable waiting and adjustment periods and/or accounting and
crediting procedures to ensure that amounts applied toward the purchase of
Common Stock for each Participant properly correspond with amounts deducted from
the Participant’s Compensation, and establish such other limitations or
procedures as the Committee in its sole discretion determines to be advisable
and consistent with the Plan.

 

18) Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

 

10



--------------------------------------------------------------------------------

19) Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to any option unless:

 

  a) the Plan is approved by J. Crew Group, Inc.’s stockholders prior to the
date such option will be exercised,

 

  b) the exercise of such option and the issuance and delivery of such shares
pursuant thereto shall comply with all applicable Law and, if required by the
Company in its discretion, shall be approved by counsel for the Company with
respect to such compliance, and

 

  c) if required or desirable in the opinion of counsel for the Company in order
to ensure compliance with applicable Law, the Participant has represented and
warranted at the time such option is being exercised that (a) such shares are
being purchased only for investment and without any present intention to sell or
distribute such shares and/or (b) any disposition of such shares will be made in
accordance with the Company’s policies then in effect (including without
limitation its policies regarding insider trading and trading windows then in
effect) and applicable Law.

 

20) Government and Other Regulations. The Plan and the purchase of Common Stock
hereunder shall be subject to (a) all applicable Law and (b) all rules and
regulations promulgated by the Committee regarding the Plan and purchases and
sales of Common Stock hereunder.

 

21) Risk of Participants. Each Participant assumes all risks associated with any
decrease in the value of any securities in the Participant’s Participant Account
and agrees that his or her Participant Account will be the sole source of
payments under the Plan and that the Company will not be responsible for the
payment of any benefits under the Plan. The establishment and operation of this
Plan by the Company does not constitute a recommendation that any person
purchase Common Stock or any other securities. The Common Stock available for
purchase under the Plan may or may not be a suitable investment for Eligible
Associates, and each Eligible Associate should therefore make an independent
investigation into the merits of each investment. Each Participant, by becoming
a Participant, agrees that the Participant is in no way relying on the Company
or the Custodian for information or advice concerning the Participant’s
investment decisions and that the Company and the Custodian are under no
obligation to inform the Participant of any information which the Company or the
Custodian may possess at any time which is or may be material to the investment
decision of the Participant.

 

22) Tax Effects. Each Participant, by completing a Subscription Agreement,
acknowledges that the Participant is not relying on advice by any person
associated with the Company that favorable tax effects will result from
participation in the Plan and that the Participant has been given sufficient
opportunity to consult with the Participant’s own tax advisors concerning
participation in the Plan.

 

23)

Term of Plan. Upon approval of the Plan by J. Crew Group, Inc.’s stockholders,
the Plan shall be deemed to have become effective upon the date of its adoption
by the Board and, unless earlier terminated under Section 17 hereof, shall
continue in effect until the earlier of (i) the date on which no Common Stock
remains reserved for issuance under the Plan and (ii)

 

11



--------------------------------------------------------------------------------

 

the tenth anniversary of the date the Plan became effective pursuant to this
Section 23. In the event the Plan is not approved by J. Crew Group, Inc.’s
stockholders, it shall be of no force and effect and each Participant shall be
treated as though he or she withdrew from the Plan in accordance with Section 10
hereof.

 

24) No Employment Rights. The establishment and operation of the Plan shall not
confer any legal rights upon any Participant or other person for a continuation
of employment, nor shall it interfere with the rights of the Company to
discharge any employee and to treat him or her without regard to the effect
which that treatment might have upon him or her as a Participant or potential
Participant under the Plan.

 

25) Severability of Provisions. If any provisions of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.

 

26) Construction. The headings and captions herein are provided for reference
and convenience only, and shall not be considered part of the Plan or employed
in the construction of the Plan.

 

12